DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 08/22/2022 have been entered. Applicant amendments to the drawings overcomes the previous drawing objections set forth in the Office Action mailed 05/20/2022. The previous drawing objections are withdrawn. Applicant amendments to the specification overcomes the previous specification objections set forth in the Office Action mailed 05/20/2022. The previous specification objections are withdrawn. Applicant amendments overcome the previous claim objections regarding claims 5 and 15 in the Office Action mailed 05/20/2022. The previous claim objections are withdrawn. See Examiner’s Amendment section below regarding claim 18. Applicant has cancelled claims 8 and 9, the previous 112(b) rejections set forth in the Office Action mailed 05/20/2022 are withdrawn. 

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 08/29/2022, Robert Ziemian requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 08-1394 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18 has been cancelled, as it would have been objected to for being a substantial duplicate of claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Kayyem (US-2014/0194305-A1) teaches a test strip (Figure 21, depicting PCB layout) including:
	a first flow path;
It is understood that a first flow path is a flow path going from sample prep zone, between reagent zone and eSensor zone, and to amplification zone as seen in Figure 21. It is understood that the PCB is a test strip, as it is a substrate that will be used for analysis. 
	a time dependent area in the first flow path ([0086], Figure 21);
  It is understood that a time dependent area in the first flow path includes: the reagent zone and amplification zone. 
While Kayyem does teach an e-gate in the first flow path that separates the time dependent area from a detection area (eSensor zone) of the first flow path, as [0088] describes Figures 23A-B where the substrate has electrowetting grids and the electrowetting electrodes for each major part of the PCB (sample prep zone, reagent zone, amplification zone, eSensor zone) and as electrowetting is understood to involve the control of electrodes to transport droplets between adjacent droplets, then therefore the electrowetting electrodes are an e-gate ([0104]), Kayyem does not teach where the e-gate is a hydrophobic glass bead dielectric. 
The closest prior art of record is Lee (US-2006/0011539-A1), which is in the same problem solving area of apparatuses for processing a fluid sample. Lee teaches a 1-way valve, where the 1-way valve may be a glass bead that is positioned in the opening of the waste channel at a point in the fluid path connecting it to the sample processing chamber (Lee; [0041]). While Lee does teach a glass bead, where glass is understood to be a dielectric, Lee does not teach where the glass bead is hydrophobic. It is understood that glass is naturally hydrophilic, and that it would not be obvious to one skilled in the art to modify the 1-way valve of Lee such that the glass bead would be hydrophobic. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796